Citation Nr: 0526331	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran apparently served on active duty for training 
from May 1969 to August 1969 and full time with the Army 
National Guard from November 1982 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  The veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to service connection for 
carpal tunnel syndrome which he alleges was caused by 
repetitive typing from his military job as a recruiter filing 
out enlistment forms.  The veteran testified that, since his 
discharge, he received all his medical treatment for carpal-
tunnel syndrome at the VA Clinic in Rochester, New York.  A 
review of the evidence of record indicates that some VA 
clinical records dated beginning in February 1998 have been 
associated with the claims file.  It is not apparent to the 
Board, however, if all the relevant treatment records from 
the VA facility had been obtained.  The Board finds that the 
RO should contact the veteran to determine if all relevant 
medical records have been associated with the claims file.  

The veteran has not been afforded a VA examination in 
connection with his claim.  While there is no objective 
evidence of the presence of carpal tunnel syndrome during 
active duty, the veteran did testify that he started 
experiencing symptoms in 1996, one year prior to discharge.  
He also testified that he currently experiences carpal-tunnel 
syndrome symptoms.  While the veteran, as a lay person, is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause (See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)) he is competent to 
report on when his perceived symptomatology began.  The Board 
finds that the veteran should be afforded a VA examination to 
determine the nature, extent, and etiology of any carpal-
tunnel syndrome found on examination.  

Accordingly, the issue of entitlement to service connection 
for carpal-tunnel syndrome is hereby remanded for the 
following actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for carpal tunnel 
syndrome since February 2001.  After 
securing the necessary releases, the RO 
should obtain these records.  The Board 
is particularly interested in obtaining 
any outstanding treatment records from 
the VA Clinic in Rochester, New York.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, and 
etiology of any carpal tunnel syndrome 
found on examination.  A complete history 
of the disorder should be obtained from 
the veteran.  Prior to examination, the 
examiner is requested to review the 
veteran's medical records, including the 
veteran's service medical records.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed bilateral wrist disorder, 
including carpal tunnel syndrome, is 
related to the veteran's periods of 
active service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  A 
rationale should be provided for all 
opinions expressed.  The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examination report should indicate 
whether such review was performed.  NOTE: 
The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


